Mr. Justice Allyn
delivered the opinion of the court.
This is an action to set aside a sale and deed, and subject certain property to a judgment of plaintiffs, heretofore obtained against A. Oldakers. Defendants answered that the property was really the property of Sabra Oldakers, the wife, although transferred to her by Oldakers at a later date; that appellants secured their claim by a chattel mortgage (the security afterwards being lost), and set up the defense that such security was taken in full satisfaction of the debt originally due appellants. A reply was filed putting in issue the above facts. To this a demurrer was filed by defendants, and sustained by the court below, and the action was dismissed.
It is sufficient to say that certain issues were squarely presented in the complaint, answer, and reply, and the action should not have been dismissed. The action of the court below is reversed, and the cause remanded for a trial on the issues thus joined.
Jones, O. J., and Nash, J., concurred.